DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 08/03/2022 is acknowledged.
Applicant asserts that the election reads on claims 1-14.
Status of Claims 
Claims 1-19 are pending, claims 15-19 have been withdrawn from consideration, and claims 1-14 are currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021 has been considered by the examiner.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 11-13, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2009/0253964 to Miyamoto.
Regarding claim 1, Miyamoto discloses in Fig. 6 of an endoscope (Fig. 6- flexible endoscope 31) comprising: a tip part (Fig. 6-distal end section body 36), the tip part including: 
	a housing having a proximal end (see examiner’s annotated Fig. 7), a front end opposite the proximal end (see examiner’s annotated Fig. 7), a circumferential wall extending from the front end to the proximal end (see examiner’s annotated Fig. 7), a front wall (see examiner’s annotated Fig. 7), and a nozzle (Fig. 7-arcuate nozzle 41), the circumferential wall and the front wall defining an interior spacing of the housing (see examiner’s annotated Fig. 7); 
	a vision sensor positioned in the housing (see [0078]- an observation window 38 which constitutes a part of an observation optical system…The observation optical system is provided with an image pickup device (not shown) including an image pickup element, such as a CCD); and 
	a camera window positioned at the front end of the housing (Fig. 7- observation window 38); 
	wherein the housing further comprises, extending proximally from a proximal surface of the front wall, a gas channel (Fig. 7-gas feed path 39) and a liquid channel (Fig. 7- liquid feed path 40), the gas channel sized and shaped to receive a distal end of a gas tube ([0079]- The insertion section 33 is provided with a gas feed path 39 for supplying a gas such as air…the gas feed path 39 and liquid feed path 40 communicate with the gas feed pump 4 and liquid feed pump 5 through the insertion section 33 , operation section 32 and universal cord 34) and the liquid channel sized and shaped to receive a distal end of a liquid tube ([0079]- The insertion section 33 is provided with… a liquid feed path 40 for supplying a liquid such as water or a cleaning solution…the gas feed path 39 and liquid feed path 40 communicate with the gas feed pump 4 and liquid feed pump 5 through the insertion section 33 , operation section 32 and universal cord 34), 
	wherein the nozzle comprises a nozzle roof positioned distally of the gas channel and the liquid channel (Fig. 7-arcuate front wall 41 e), the nozzle roof defining a nozzle outlet (Fig. 7- nozzle opening portion 45 b), 
	wherein the gas channel, the liquid channel, the nozzle outlet and the camera window are aligned such that a plane parallel to a longitudinal dimension of the distal tip traverses the gas channel, the liquid channel, the nozzle outlet and the camera window (Fig. 7), and 
	wherein the nozzle roof is sized and shaped to cause a gas and a liquid discharged through the distal ends of the gas tube and the liquid tube to impinge on, and be redirected by, the nozzle roof through the nozzle outlet toward the camera window ([0083]- the nozzle opening portion 45 b of the inner peripheral wall 41 b of the nozzle 41 , which is opposed to the confluent portion 42 , is provided with a jet outlet 43 of the nozzle 41 . The jet outlet 43 is configured to jet the gas/liquid mixture fluid, which is made confluent and mixed in the confluent portion 21 , toward the observation window 7).

    PNG
    media_image1.png
    530
    721
    media_image1.png
    Greyscale


Regarding claim 2, Miyamoto discloses the endoscope of claim 1, and Miyamoto further discloses wherein the front wall, the circumferential wall, and the nozzle are integrally molded in one piece with each other ([0086]- the nozzle 41 is integrally provided on the distal end section body 36 of the insertion section 33).
Regarding claim 3, Miyamoto discloses the endoscope of claim 2, and Miyamoto further discloses wherein the gas channel and the liquid channel are formed integrally in one piece with the housing (Fig. 7-gas feed path 39 and liquid feed path 40).
Regarding claim 4, Miyamoto discloses the endoscope of claim 3, and Miyamoto  further discloses wherein the nozzle comprises at least part of a fluid joint (Fig. 7-confluent portion 42), the fluid joint joining liquid and gas flow paths extending distally from the gas channel and the liquid channel to the nozzle roof ([0083]- a confluent portion 42 which combines and mixes the gas that is supplied from the gas feed path 39 and the liquid that is supplied from the liquid feed path 40).
Regarding claim 7, Miyamoto discloses the endoscope of claim 1, and Miyamoto  further discloses further comprising a handle (Fig. 6-operation section 32), an insertion tube (Fig. 6- insertion section 33), a bending section (Fig. 6- bending section 35), the gas tube (Fig. 7-gas feed path 39) and the liquid tube(Fig. 7-liquid feed path 40), wherein the gas tube and the liquid tube extend from the handle to the tip part through the insertion tube and the bending section (Fig. 6- the gas feed path 39 and liquid feed path 40 communicate with the gas feed pump 4 and liquid feed pump 5 through the insertion section 33 , operation section 32 and universal cord 34).
Regarding claim 11, Miyamoto discloses in Fig. 6 of an endoscope (Fig. 6- flexible endoscope 31) comprising: a tip part  (Fig. 6-distal end section body 36) including: a front wall (see examiner’s annotated Fig. 7); a nozzle integrally formed in one piece with the front wall (Fig. 7-arcuate nozzle 41); a vision sensor (see [0078]- an observation window 38 which constitutes a part of an observation optical system…The observation optical system is provided with an image pickup device (not shown) including an image pickup element, such as a CCD); and a camera window sealingly bonded to the front wall and positioned distally of the vision sensor (Fig. 7- observation window 38); a gas channel (Fig. 7-gas feed path 39) and a liquid channel (Fig. 7- liquid feed path 40), the gas channel and the liquid channel extending proximally from the front wall ([0079]- The insertion section 33 is provided with a gas feed path 39 for supplying a gas such as air…the gas feed path 39 and liquid feed path 40 communicate with the gas feed pump 4 and liquid feed pump 5 through the insertion section 33 , operation section 32 and universal cord 34), the gas channel sized and shaped to receive a distal end of a gas tube and the liquid channel sized and shaped to receive a distal end of a liquid tube ([0079]- The insertion section 33 is provided with a gas feed path 39 for supplying a gas such as air…the gas feed path 39 and liquid feed path 40 communicate with the gas feed pump 4 and liquid feed pump 5 through the insertion section 33 , operation section 32 and universal cord 34), wherein the nozzle comprises a nozzle roof positioned distally of the gas channel and the liquid channel (Fig. 7-arcuate front wall 41 e), the nozzle roof defining a nozzle outlet(Fig. 7- nozzle opening portion 45 b), wherein the gas channel, the liquid channel, the nozzle outlet and the camera window are aligned such that a plane parallel to a longitudinal dimension of the distal tip traverses the gas channel, the liquid channel, the nozzle outlet and the camera window (Fig. 7), and wherein the nozzle roof is sized and shaped to cause a gas and a liquid discharged through the distal ends of the gas tube and the liquid tube to impinge on, and be redirected by, the nozzle roof through the nozzle outlet toward the camera window ([0083]- the nozzle opening portion 45 b of the inner peripheral wall 41 b of the nozzle 41 , which is opposed to the confluent portion 42 , is provided with a jet outlet 43 of the nozzle 41 . The jet outlet 43 is configured to jet the gas/liquid mixture fluid, which is made confluent and mixed in the confluent portion 21 , toward the observation window 7).
Regarding claim 12, Miyamoto discloses the endoscope of claim 11, and Miyamoto further discloses wherein the gas channel and the liquid channel are formed integrally in one piece with the front wall (Fig. 7-gas feed path 39 and liquid feed path 40).
Regarding claim 13, Miyamoto discloses the endoscope of claim 12, and Miyamoto further discloses wherein the nozzle comprises at least part of a fluid joint (Fig. 7-confluent portion 42), the fluid joint joining liquid and gas flow paths extending distally from the gas channel and the liquid channel to the nozzle roof ([0083]- a confluent portion 42 which combines and mixes the gas that is supplied from the gas feed path 39 and the liquid that is supplied from the liquid feed path 40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0253964 to Miyamoto and further in view of U.S. Patent No. 5,788,628 to Matsuno et al. (hereinafter “Matsuno”).
Regarding claim 5, Miyamoto discloses the endoscope of claim 3, but Miyamoto does not expressly teach wherein the gas channel abuts the liquid channel and an open slot extends longitudinally between the gas channel and the liquid channel.
However, Matsuno teaches of analogous endoscopic device wherein the gas channel (Fig. 4- air supply hole 46) abuts the liquid channel (Fig. 4- water supply hole 47; Col. 5, lines 42-45- An air supply hole 46 and a water supply hole 47 formed in the front end body 1 and connected to the corresponding air supply tube 41 and water supply tube 42 are connected at the terminal ends thereof to a common passage 15) and an open slot extends longitudinally between the gas channel and the liquid channel.

    PNG
    media_image2.png
    490
    450
    media_image2.png
    Greyscale

 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Miyamoto so that the gas channel abuts the liquid channel and an open slot extends longitudinally between the gas channel and the liquid channel, as taught by Matsuno. It would have been advantageous to make the combination in order to reduce the diameter of the distal end portion (Col. 1, lines 19-21 of Matsuno)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0253964 to Miyamoto.
Regarding claim 6, Miyamoto discloses the endoscope of claim 3, and although the embodiment of Fig. 7 of Miyamoto does not expressly teach wherein the gas channel is positioned between the camera window and the liquid channel and extends distally further than the liquid channel, the embodiment of Fig. 9H of Miyamoto does teach wherein the gas channel (Fig. 9H-gas feed path 39) is positioned between the camera window (Fig. 9H- observation window 38) and the liquid channel (Fig. 9H- liquid feed path 40) and extends distally further than the liquid channel (The examiner notes that the distal end of the has channel extends further than the proximal end of the liquid channel).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Fig 7 of Miyamoto so that the gas channel is between the camera window and liquid channel, as taught by the embodiment of Fig. 9H of Miyamoto. It would have been advantageous to make the combination so that no drops of water remain on the surface of the observation window, and the field of vision can instantaneously be secured ([0108] of Miyamoto).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0253964 to Miyamoto and further in view of U.S. Publication No. 2007/0249907 to Boulais et al. (hereinafter “Boulais”).
Regarding claim 8, Miyamoto discloses the endoscope of claim 1, but Miyamoto does not expressly teach further comprising a window component including the camera window and a light window, wherein the front wall comprises a cutout and the window component is sealingly bonded to the front wall at the cutout.
However, Boulais teaches of an analogous endoscopic device further comprising a window component (Fig. 1- cap 20) including the camera window (Fig. 1- opening 26) and a light window (Fig. 1- windows 24a, 24b), wherein the front wall comprises a cutout (Fig. 1- image sensor insert 50) and the window component is sealingly bonded to the front wall at the cutout ([0041]- Furthermore, because the distal tip is transparent, adhesive connections within the assembly can be cured by the application of curing energies, such as ultraviolet light, into the distal tip).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Miyamoto to have utilized a window component and cutout, as taught by Boulais. It would have been advantageous to make the combination to allow the physician to view and treat the internal body tissues ([0002] of Boulais)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0253964 to Miyamoto and further in view of U.S. Publication No. 2007/0249907 to Boulais et al. (hereinafter “Boulais”) and U.S. Publication No. 2019/0313891 to Oka.
Regarding claim 9, Miyamoto, as modified by Boulais, teaches the endoscope of claim 8, but Miyamoto does not expressly teach wherein the window component comprises a light guide extending proximally from the light window, the light guide including a section with an increasing cross-sectional area in the distal direction.
However, Oka teaches of an analogous endoscopic device wherein the window component comprises a light guide extending proximally from the light window (Fig. 12- waveguide part 37), the light guide including a section with an increasing cross-sectional area in the distal direction (Fig. 12- waveguide part 37).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Miyamoto, as modified by Boulais, to have a light guide extending proximally from the light window with an increasing cross-sectional area, as taught by Oka. It would have been advantageous to make the combination in order to achieve both equalization of illumination light in the circumferential direction and improvement of the illumination-light utilization efficiency ([0074] of Oka).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0253964 to Miyamoto and further in view of U.S. Publication No. 2015/0272430 to Oishi et al. (hereinafter “Oishi”).
Regarding claim 10, Miyamoto discloses the endoscope of claim 1, and Miyamoto further discloses wherein the nozzle roof comprises a wall positioned opposite the front wall (Fig. 7-arcuate front wall 41 e) and having a transitional portion that is generally concave (Fig. 7- element number 41 h).
However, Oishi teaches of an analogous endoscopic device wherein the nozzle roof comprises a wall positioned opposite the front wall (Fig. 3- fluid jet nozzle 43) and having a transitional portion that is generally concave (Fig. 3- fluid jet nozzle 43).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Miyamoto to include a wall having a concave transitional portion positioned opposite the front wall, as taught by Oishi. It would have been advantageous to make the combination in order to jet liquid or a gas from the nozzle ([0043] of Oishi).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0253964 to Miyamoto and further in view of U.S. Publication No. 2019/0313891 to Oka.
Regarding claim 14, Miyamoto discloses the endoscope of claim 11, but Miyamoto does not expressly teach further comprising a light guide including a section with an increasing cross-sectional area in the distal direction.
However, Oka teaches of an analogous endoscopic device having a light guide including a section with an increasing cross-sectional area in the distal direction (Fig. 11- waveguide part 37).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Miyamoto to include a light guide having an increasing cross-sectional area in the distal direction, as taught by Oka.  It would have been advantageous to make the combination in order to perform highly-efficient illumination by reducing illumination-light attenuation caused through reflection ([0072] of Oka).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795